         Case 1:20-cv-01197-CCC Document 6 Filed 08/31/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NACHMAN NACHMENSON,                          :   CIVIL ACTION NO. 1:20-CV-1197
                                             :
                     Plaintiff               :   (Judge Conner)
                                             :
              v.                             :
                                             :
COMMONWEALTH OF PA,                          :
                                             :
                     Defendant               :

                                         ORDER

       AND NOW, this 31st day of August, 2020, upon consideration of the report

(Doc. 5) of Magistrate Judge Joseph F. Saporito, Jr., issued following review of pro

se plaintiff Nachman Nachmenson’s complaint (Doc. 1), wherein Judge Saporito

notes that the sole defendant named in the complaint is the Commonwealth of

Pennsylvania, and recommends that the complaint thus be dismissed for lack of

subject matter jurisdiction pursuant to the Eleventh Amendment, and it appearing

that Nachmenson has not objected to the report, see FED. R. CIV. P. 72(b)(2), and

the court noting that the failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an
           Case 1:20-cv-01197-CCC Document 6 Filed 08/31/20 Page 2 of 2




independent review of the record, the court agreeing with Judge Saporito’s analysis

and recommendation, and concluding that there is no clear error on the face of the

record, it is hereby ORDERED that:

      1.      Magistrate Judge Saporito’s report (Doc. 5) is ADOPTED.

      2.      Nachmenson’s complaint (Doc. 1) against the Commonwealth of
              Pennsylvania is DISMISSED for lack of subject matter jurisdiction.

      3.      Any appeal from this order is deemed to be frivolous and not taken in
              good faith. See 28 U.S.C. § 1915(a)(3).

      4.      The Clerk of Court is directed to close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
